DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks Page 6, filed on March 3, 2021, with respect to 35 U.S.C. § 101, have been fully considered and are persuasive.  The rejection regarding 35 U.S.C. § 101 has been withdrawn. 
	Applicant’s arguments with respect to claim(s) 1-20 regarding 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (U.S. Patent Application Publication No. 20190019408) in view of Uebler (U.S. Patent Application Publication No. 20080023507).

Regarding claim 1, Beaulieu teaches the method for controlling traffic performed by a traffic control vehicle, comprising:
autonomously navigating to a location corresponding to a traffic incident
Beaulieu [0035] to [0039] discloses autonomously driving the mobile traffic control apparatus to the location of, and in response to, a remote leader device located at a work zone.
autonomously navigating away from the location after a period of time
Beaulieu [0039] discloses the traffic control device autonomously following a worker or worksite vehicle.
The Examiner notes autonomously following a worker or worksite vehicle indicates autonomously navigating away from its original location after a period of time.
Beaulieu does not expressly teach:
receiving an input identifying first content for a first notification device integrated with the traffic control vehicle
displaying, via the first notification device, a notification the first content to other vehicles at the location, the first notification device being transparent prior to displaying the first content
Uebler teaches:
displaying, via the first notification device, a notification the first content to other vehicles at the location, the first notification device being transparent prior to displaying the first content
Uebler [0014] discloses a transparent window capable of displaying a graphic image thereon, visible to surrounding vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system disclosed in Beaulieu to explicitly teach a first content being identified and displayed on a device that is transparent before display, as taught in Uebler, in order to “express one’s opinion and preferences on many issues arising in daily life” (see Uebler [0002]), “all at low cost and having no adverse environmental impact” (see Uebler [0009]).

Regarding claims 2, 9, and 16, Beaulieu teaches the method of claim 1, further comprising:
autonomously navigating to the location in response to an instruction received from a remote device
Beaulieu [0039] discloses autonomously driving the mobile traffic control apparatus to the location of, and in response to, a remote leader device.

Regarding claims 3, 10, and 17, Beaulieu teaches the method of claim 1, further comprising:
overriding manual control of the traffic control vehicle when autonomously navigating to the location.
Beaulieu [0196] discloses using autonomous control alternative to manual control for the traffic control device to navigate to a location of a leader vehicle using a “follow me” control functionality. Thus, the control module may be programmed to follow movement of a master unit at a user-selectable distance along the roadway.
The Examiner notes that incorporating the “follow me” function at a user-selectable distance along the roadway indicates override of manual control.

Regarding claim 4, 11, and 18, Beaulieu teaches the method of claim 1, in which:
the notification input further identifies second content for a second notification device integrated with the traffic control vehicle, and the second notification device provides at least one of a visual output, an audio output, or a combination thereof.
Beaulieu [0201] discloses that instead of being movable relative to the mobile platform, the installed barrier arm  is held stationary relative thereto, and the traffic control indicator features a STOP indication facing one direction, and a SLOW/CAUTION indication (e.g. flashing yellow/amber light) facing another direction.

Regarding claims 6, 13, and 20, Beaulieu teaches the method of claim 1, further comprising:
autonomously navigating away from the location in response to an instruction received from a remote device after the period of time
Beaulieu [0039] discloses the traffic control device autonomously following a worker or worksite vehicle.
The Examiner notes autonomously following a worker or worksite vehicle indicates autonomously navigating away from its original location after a period of time.

Regarding claims 7 and 14, Beaulieu teaches the method of claim 1, in which:
the traffic control vehicle is replaced with another traffic control vehicle after autonomously navigating away from the location
Beaulieu [0150] discloses that additional mobile or stationary traffic control apparatuses replace the different traffic control requiring positions within or near the work zone so to allow for the provision of additional visual traffic control indications to traffic within and near the work zone.
Regarding claim 8, Beaulieu teaches the traffic control vehicle for controlling traffic, comprising:
a memory
Beaulieu [0117] discloses a non-transitory computer readable memory of the control module.
at least one a processor coupled to the memory
Beaulieu [0117] discloses software instructions stored on a non-transitory computer readable memory of the control module for execution by a processor thereof.
instructions stored in the memory and operable, when executed by the processor, to cause the traffic control vehicle: to autonomously navigate to a location corresponding to a traffic incident
Beaulieu [0039] discloses autonomously driving the mobile traffic control apparatus to the location of, and in response to, a remote leader device.
to autonomously navigate away from the location after a period of time.
Beaulieu [0039] discloses the traffic control device autonomously following a worker or worksite vehicle.
The Examiner notes autonomously following a worker or worksite vehicle indicates autonomously navigating away from its original location after a period of time.
Beaulieu does not expressly teach:
to receive an input identifying first content for a first notification device integrated with the traffic control vehicle
to display, via the first notification device, the first content to other vehicles at the location, the first notification device being transparent prior to displaying the first content
Uebler teaches:
displaying, via the first notification device, a notification the first content to other vehicles at the location, the first notification device being transparent prior to displaying the first content
Uebler [0014] discloses a transparent window capable of displaying a graphic image thereon, visible to surrounding vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system disclosed in Beaulieu to explicitly teach a first content being identified and displayed on a device that is transparent before display, as taught in Uebler, in order to “express one’s opinion and preferences on many issues arising in daily life” (see Uebler [0002]), “all at low cost and having no adverse environmental impact” (see Uebler [0009]).

Regarding claim 15, Beaulieu teaches the non-transitory computer-readable medium having program code recorded thereon for controlling traffic via a traffic control vehicle, comprising:
program code to autonomously navigate to a location corresponding to a traffic incident
Beaulieu [0034] discloses autonomously driving the mobile traffic control apparatus to the location of, and in response to, a remote leader device.
program code to autonomously navigate away from the location after a period of time
Beaulieu [0034] discloses autonomously driving the mobile traffic control apparatus to the location of, and in response to, a remote leader device.
Beaulieu [0100] discloses multiple traffic control positions throughout a work zone
Beaulieu [0101] discloses that the traffic control vehicle may navigate away from one location to another location of the work zone corresponding to the movement and completion of traveling work.
Uebler teaches:
displaying, via the first notification device, a notification the first content to other vehicles at the location, the first notification device being transparent prior to displaying the first content
Uebler [0014] discloses a transparent window capable of displaying a graphic image thereon, visible to surrounding vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system disclosed in Beaulieu to explicitly teach a first content being identified and displayed on a device that is transparent before display, as taught in Uebler, in order to “express one’s opinion and preferences on many issues arising in daily life” (see Uebler [0002]), “all at low cost and having no adverse environmental impact” (see Uebler [0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662